FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            June 30, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-1253
                                                (D.C. Nos. 1:15-CV-00655-MSK and
VICKI DILLARD CROWE,                                  1:10-CR-00170-MSK-1)
                                                             (D. Colo.)
      Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before HARTZ, O’BRIEN, and PHILLIPS, Circuit Judges.
                   _________________________________

      Vicki Dillard Crowe, a former federal prisoner now out of prison on

supervised release, appeals the denial of her 28 U.S.C. § 2255 habeas corpus

petition.1 The district court also denied her a certificate of appealability (COA), as do

we.

      In December 2011, a jury in the District of Colorado convicted Crowe of eight

counts of mail fraud in violation of 18 U.S.C. § 1341 and eight counts of wire fraud

in violation of 18 U.S.C. § 3143. In June 2012, Crowe made a Motion for Judgment

      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       Crowe is proceeding pro se, so we construe her pleadings liberally, though
we do not act as her advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir.
2008).
of Acquittal and an alternative Motion for New Trial, which the district court denied

on the merits. The motions included ineffective-assistance-of-counsel claims. In

September 2012, the district court sentenced her to 60 months in prison, with three

years of supervised release to follow. Crowe appealed her conviction and sentence

and we affirmed on the merits, including the merits of her ineffective-assistance

claims.

      On the last possible day—March 24, 2015—Crowe submitted a § 2255 petition

to the legal-mail system of the prison in which she was incarcerated, thereby

fulfilling the prison mailbox rule, see United States v. Gray, 182 F.3d 762, 765 n.4

(10th Cir. 1999), and making her petition timely even though it was not filed with the

court until six days later. The petition consisted of eighteen ineffective-assistance

claims, relating either to Crowe’s trial counsel, counsel at sentencing, or appellate

counsel. The claims had only barebones arguments and facts to back them up, but

included with the petition was a statement by Crowe notifying the court that she

intended to file a follow-up memorandum of law to better support her claims. Crowe

stated that she would submit the memorandum at a time determined by the district

court, or on or before April 30, 2015. As the petition was submitted on the last day

allowed by § 2255’s time limits, this follow-up memorandum would of course have

come a month past the deadline.

      But because of what appears to be a mutual misunderstanding, the

memorandum never came at all. One week after the district court received Crowe’s

petition, it ordered the government to address, within 21 days, the timeliness of

                                            2
Crowe’s petition. The order also allowed Crowe to reply to the government’s

response. On April 28, 2015, the government responded as directed, stating that it

found Crowe’s petition to be timely. In June 2015, Crowe also filed a reply,

acknowledging the government’s concession on timeliness, affirming that her petition

was indeed timely, and stating that she now trusted “that this matter is able to

proceed since the Court’s inquiry regarding timing has been addressed.” R. at 86.

       These pleadings, while seeming to have cleared the deck for the case to

proceed, instead induced an 11-month paralysis. Crowe claims that she interpreted

the district court’s timeliness order to mean that the normal course of the § 2255

proceedings were on pause until the timeliness matter was resolved. And because the

district court never issued an order formally resolving timeliness, Crowe says she

believed the matter to be unresolved and so held off on submitting further court

documents. Meanwhile, the district court shared no such perception—it evidently

believed that the government’s concession had resolved the timeliness question and

so awaited the arrival of Crowe’s follow-up memorandum (even though it had never

formally approved the past-the-deadline submission of the memorandum). In this

standoff, Crowe and the district court sat for the next 11 months, each waiting for the

other to act.

       Finally, in May 2016, the district court decided that no follow-up

memorandum was forthcoming, and so proceeded to evaluate the barebones

arguments and facts that Crowe had already submitted. Unsurprisingly, it found them

severely lacking—the ineffective-assistance claims that were not duplicative of her

                                           3
prior claims were merely conclusory assertions lacking in specific citations to

evidence. The district court found that the failure to file the follow-up memorandum,

which might have bolstered Crowe’s claims with more in-depth discussion of specific

counsel errors, “requires that her § 2255 motion be denied as insufficient.” Id. at 93.

The court also denied her a COA. Crowe moved for the district court to reconsider,

but the district court declined to do so, and also certified that Crowe’s appeal was not

taken in good faith and denied her in forma pauperis (ifp) status on appeal. See 28

U.S.C. § 1915(a)(3).

      Crowe, emphasizing her pro se status and the misunderstanding, urges us to

rewind the clock and finally allow her to fully brief her § 2255 petition. The

misunderstanding and the delay in this case seem to have been both regrettable and

avoidable. But they do not alter the fact that Crowe submitted her § 2255 petition on

the last possible day. That last-minute filing still made her petition timely—and had

she submitted her memorandum of law at the same time as the petition, it too would

have been timely. But of course, a last-minute filing means that anything filed later is

untimely. Crowe might have hoped that the district court would consider her

memorandum anyway, but the district court never gave any formal indication that it

would, and Crowe had no right to expect such a result. At any time, the district court

could have denied Crowe the opportunity to file the follow-up memorandum. The




                                           4
fact that the district court did not, though partly responsible for the confusion, does

not mean that it or we must accept the memorandum now.2

       Therefore, we, like the district court, consider only the materials that Crowe

has already submitted. To obtain a COA, Crowe must make “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Crowe’s petition does

not do so. Her claims either repeat claims she made earlier or set out only

impermissibly vague assertions of the ineffective assistance of her counsel.

       We also deny Crowe ifp status on appeal. Even a party who has been certified

as not appealing in good faith, such as Crowe, can request ifp status on appeal so long

as she shows both a financial inability to pay and a reasoned, nonfrivolous argument,

and follows the procedure mandated by Fed. R. App. P. 24(a)(5). Rolland v.

Primesource Staffing, L.L.C., 497 F.3d 1077, 1078-79 (10th Cir. 2007).3 But Crowe

has not shown the existence of a reasoned, nonfrivolous argument and so must be

denied ifp status.


       2
        Crowe’s brief also contains few, if any, hints about what arguments a
potential follow-up memorandum would make to satisfy the required showings for a
successful ineffective-assistance claim. See Strickland v. Washington, 466 U.S. 668
(1984).
       3
         “Upon its face, § 1915(a)(3) would appear to foreclose our consideration of
[a motion to proceed IFP]; its mandatory language denies the availability of an
appeal in forma pauperis upon the district court’s certification of a lack of good faith,
and it provides no escape hatch of appellate review or reconsideration. Federal Rule
of Appellate Procedure 24(a)(5), on the other hand, purports to expressly permit our
consideration of [such] a motion . . . . The palpable conflict between these provisions
is resolved in favor of the procedures dictated by Rule 24(a)(5), by virtue of the fact
that its most recent reenactment postdates that of § 1915(a)(3).” Rolland, 497 F.3d
at 1078.
                                            5
                                 CONCLUSION

      For the reasons stated, we deny Crowe a COA, deny her ifp status, and dismiss

the appeal.


                                         Entered for the Court


                                         Gregory A. Phillips
                                         Circuit Judge




                                        6